EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Lin on 3/1/2022.

The application has been amended as follows: 
In Claim 1, at Line 8, change “an appropriate position” to --a position--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 2008/0298886 to Chen (“Chen”), which discloses:
a sleeve 3 for sleeving on an object 5, comprising: 
a first body portion 23 having a first reception portion, wherein the first reception portion has a first notch 213, and the first notch is provided with a first fastening member 217; 
a second body portion 33 coupled to the first body portion; and 
a first groove 41, wherein one end of the first groove is disposed at an adjacent position between the first notch and the second body portion, and the other end of the first groove extends to a position along an outer edge of a connection between the first body portion and the second body portion.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Chen such that:
the first groove is separated from the first reception portion by a first thin wall; wherein one end of the object penetrates through the first reception portion, and the first notch is pressed by the first fastening member so that the first groove is broken along the first thin wall to form a first broken opening and the first body portion is partially separated from the second body portion and a variation range of a width of the first notch is not restricted by the second body portion, and the first notch is pressed and tightened by the first fastening member, and the width of the first notch becomes narrow so that the first body portion and the object are fixed to each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/8/2022